Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document    Page 1 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document    Page 2 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document    Page 3 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document    Page 4 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document    Page 5 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document    Page 6 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document    Page 7 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document    Page 8 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document    Page 9 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 10 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 11 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 12 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 13 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 14 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 15 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 16 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 17 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 18 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 19 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 20 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 21 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 22 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 23 of 24
Case 2:19-bk-06528-MCW   Doc 15 Filed 06/11/19 Entered 06/11/19 14:49:09   Desc
                         Main Document   Page 24 of 24
